82699: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29102: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82699


Short Caption:BOUR ENTERS., LLC VS. 4520 ARVILLE C/W 83099Court:Supreme Court


Consolidated:82699*, 83099Related Case(s):83099


Lower Court Case(s):Clark Co. - Eighth Judicial District - A794864Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBour Enterprises, LLCRusty Graf
							(Black & Wadhams)
						


AppellantHilena MengeshaRusty Graf
							(Black & Wadhams)
						


AppellantMulugeta BourRusty Graf
							(Black & Wadhams)
						


Respondent4520 ArvilleF. Thomas Edwards
							(Holley Driggs/Las Vegas)
						Jessica M. Lujan
							(Holley Driggs/Las Vegas)
						


RespondentMcKinley ManorF. Thomas Edwards
							(Holley Driggs/Las Vegas)
						Jessica M. Lujan
							(Holley Driggs/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/31/2021Filing FeeFiling Fee due for Appeal. (SC)


03/31/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-09353




03/31/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-09355




04/08/2021Filing FeeFiling Fee Paid. $250.00 from Black & Wadhams.  Check no. 10014. (SC)


04/08/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).21-10165




04/09/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 14 days transcript request form; 120 days opening brief. (SC).21-10229




04/14/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/03/19, 12/09/20, 12/15/20, 01/12/21 and 03/02/21.  To Court Reporter: Christine Erickson (REJECTED PER NOTICE ISSUED 04/14/21).  (SC)


04/14/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-10827




04/14/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/03/19, 12/09/20, 12/15/20, 01/12/21 and 03/02/21. To Court Reporter: Christine Erickson. (SC)21-10842




04/29/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-12327




04/29/2021Docketing StatementFiled Docketing Statement Exhibits. (SC)21-12333




08/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' opening brief and appendix due: August 23, 2021. (SC)21-22899




08/06/2021MotionFiled Appellant's Motion to Consolidate. Case Nos. 82699 and 83099. (SC)21-22904




08/11/2021Order/ProceduralFiled Order Granting Motions to Consolidate.  Cause appearing, appellant's motions to consolidate these appeals are granted.  NRAP 3(b)(2).  These appeals are hereby consolidated.  Appellant shall have until September 22, 2021, to file and serve a single appendix and a single opening brief addressing all issues in these appeals.  The transcript request form in Docket No. 83099 remains due to be filed by August 20, 2021. Nos 82699/83099 (SC)21-23324




08/11/2021Transcript RequestFiled Bour Entterprises, LLC's Notice of No Request for Transcripts of Proceedings (No. 83099).  Nos. 82699/83099. (SC)21-23382




09/21/2021MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.  Nos. 82699/83099. (SC)21-27223




09/28/2021Order/ProceduralFiled Order Denying Motion. Appellants have filed a motion for a second extension of time to file the opening brief and appendix. The motion is denied.  Appellant's opening brief and appendix due: 7 days. Nos. 82699/83099. (SC)21-27856




10/05/2021BriefFiled Appellants' Opening Brief.  Nos. 82699/83099. (SC)21-28548




10/05/2021AppendixFiled Appellants' Appendix of Record - Volumes I-XI.  Nos. 82699/83099. (SC)21-28552




10/05/2021AppendixFiled Appellants' Appendix of Record - Volumes I-XI.  Nos. 82699/83099. (SC)21-28553




11/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request.  Respondents' answering brief due: November 18, 2021. Nos. 82699/83099. (SC)21-31357




11/18/2021BriefFiled Respondents' Answering Brief. Nos. 82699/83099 (REJECTED PER NOTICE ISSUED 11/18/21) (SC)


11/18/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. Nos. 82699/83099 (SC)21-33343




11/18/2021BriefFiled Respondents' Answering Brief. Nos. 82699/83099 (SC)21-33345




11/18/2021AppendixFiled Respondents' Supplemental Appendix. Nos. 82699/83099 (SC)21-33346




01/10/2022Case Status UpdateBriefing Completed/To Screening.  No reply brief filed.  Nos. 82699/83099.  (SC)


09/16/2022Order/DispositionalFiled Order of Affirmance. "We affirm the district court's judgment in Docket No. 82699.  And because appellants' argument for reversing the attorney fees and costs award in Docket No. 83099 is premised solely on the propriety of the judgment challenged in Docket No. 82699, we necessarily affirm that award as well."  fn3[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/KP/MG  Nos. 82699/83099.  (SC)22-29102





Combined Case View